COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THE STATE OF TEXAS,                           '
                                                              No. 08-12-00245-CR
                            State,             '
                                                                Appeal from the
 v.                                            '
                                                              210th District Court
 DAVID BARRON,                                 '
                                                            of El Paso County, Texas
                                               '
                           Appellee.
                                               '              (TC# 20120D01101)




                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until August 14, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. M. Clara Hernandez, the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before August 14, 2013.

       IT IS SO ORDERED this 10th day of July, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.